Colcock, J.
delivered the opinion of the Court.
In this case it appeared that the property was in the plaintiff; one of her sons had exchanged the horse, without her direction or authority, with the defendant, for a mare, which proved sick, and soon after died. It did appear that the plaintiff had once expressed a wish to exchange this horse for a mare, but that was four years before, at which time he was young and troublesome. The demand and refusal were proven, and the value of the horse. The Jury thought proper to find a verdict for the defendant.
The plaintiff moves for a new trial, on the ground that the verdict was contrary to law and evidence, and the charge of the Judge. There does not appear to be any testimony upon which the verdict can be supported; the evidence was clear, and no attack was made on the character of the witnesses. The verdict is manifestly against the evidence, and therefore I am in favour of the motion for a new trial.
The other Judges concurred.